Application to vacate determination of the State Human Rights Appeal Board dated May 21, 1971, modifying an order of the State Division of Human Rights dated November 28, 1969, unanimously denied, the petition dismissed, and the determination confirmed, without costs and without disbursements. The determination that discrimination had been practiced against complainant is amply supported by the record. The cross application of respondent State Division of Human Rights is granted. Petitioners are directed to comply with the provisions of the order of the Commissioner of the State Division of Human Rights dated November 28, *8971969, as amended by the order of the State Human Rights Appeal Board dated May 21, 1971. Concur—Stevens, P. J., Markewieh, Kupferman, Murphy and Capozzoli, JJ.